DETAILED ACTION
This action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 July 2021 has been entered. Furthermore, this action is in response to the amendments filed action is in response to amendments and arguments received on 23 June 2021 for application 16/890850, filed 2 June 2020. Currently claims 2-19 are pending. Claim 1 has been canceled. It is again noted that an English translation of the certified copy of the Chinese application (CN201910583556) to which the instant application claims priority is not currently on file. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 2-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (“Private yet Efficient Decision Tree Evaluation”, Data and Applications Security and Privacy XXXII, 32nd Annual IFIP WG 11.3 Conference, July, 2018, pp. 243-259), hereinafter referred to as Joye, in view of Chou et al. (“The Simplest Protocol for Oblivious Transfer”, Progress in Cryptology – LATINCRYPT 2015, 2015, pp. 1-12), hereinafter referred to as Chou.

In regard to claim 2, Joye teaches a computer-implemented data processing method comprising: determining that a particular leaf node on a prediction path in a decision forest that includes at least one decision tree is impossible to be matched based on a data type of a burst node on the prediction path, ([p. 250, Section 4.1, p. 252, Section 4.2, p. 256, Section 5.3, Figure 1, Figure 5, Figure 6] There are two parties involved: a client and a server. The client has a private feature vector x = (x1, x2,...,xn) ∈ Zn and the server possesses a decision tree model T: Zn → Z. At the end of protocol, the client obtains the value zr := T(x) and learns nothing else; the server learns nothing. In a binary tree, each internal node ν() k (with 0  k  ) at level in the tree is associated with a Boolean function <equation 1>, Specifically, if b0 = 0, the server knows that the client possesses the correct result of the comparison; i.e., b 0 = β0. If b0 = 1, the server knows that the client possesses the flipped result…. The same process is iterated for = 2,...,d − 1. Each time b = 1, the server switches all subtrees of T∗ at level and calls T∗ the so-obtained tree. – At this stage the client knows (b 0,...,b d−1)2, which is the index of the leaf node containing the result in the permuted tree T∗., As in [34], our main construction extend to the evaluation of random forests. Introduced by Ho [15], the random forest improves the quality of the classification task by combining the results of a multitude of decision trees. A random forest F can be defined as an ensemble of decision trees, F = {Ti}i. Its output is computed by taking the majority vote; i.e., F(x) = maj{Ti(x)}i., wherein a client (data owner) and a server (model owner) perform a comparison protocol (Figure 1) at a succession of burst nodes along a decision path of a decision tree such that, in this protocol, it is determined if the attributes (data type associated with a splitting criteria) of the (encrypted) feature vector of the client matches a that burst node (i.e., depending upon the determination and decryption of the secret-share decision bit beta at each burst node in which a match is interpreted as corresponding to beta=1at a given level) such that, after the determination at a given level of the decision tree, the evaluation at the model owner proceeds according to a process applied only to the pertinent subtrees until a decision leaf node is reached but wherein, by virtue of the restriction of the evaluation of the internal burst nodes only to the decision path, it is known by the model owner that some of the leaf nodes are impossible to be reached/matched, and wherein this framework is extended (extensible) to a random (decision) forest framework in which the output is computed as a majority vote.) wherein the decision forest comprises at least the burst node and at least two leaf nodes; ([Figure 5], wherein a decision tree is characterized as having internal nodes (burst node) which split into two leaf nodes based upon a binary decision process at the internal node and wherein, as already noted, the decision tree topology may include random forests consisting of a set of individual decision trees across which results are aggregated.)) in response to determining that the particular leaf node is impossible to be matched based on the data type of the burst node on the prediction path, selecting a data set that is input when the particular leaf node is impossible to be matched and that comprises … random number that was previously generated for the particular leaf node for the particular leaf node; and performing oblivious transfer with a data owner using the selected data set as input for the oblivious transfer. [Figure 6 (Step 3), pp. 256-257, Section A]

    PNG
    media_image1.png
    85
    644
    media_image1.png
    Greyscale

Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq., wherein, once the decision path through the decision tree has been determined (i.e., in response to determining which decision nodes can be reached and which ones are impossible to be reached), the client (model owner) prepares a data set in the form of the randomized and encrypted set of decision values z_k* (in the Naor-Pinkas OT protocol), which includes all 2^d decision node values, for input into an oblivious transfer protocol at the end of which the model owner can obtain the correct decision value z_j (but in general the data owner will have access to an encrypted representation of all of the decision nodes including those for which it is impossible to reach/match) such that the random number corresponding to each given node is contained in the set of N-1 random numbers K_i drawn from the group G and the random integer x drawn from Z_q.)
However, Joye does not explicitly disclose ...two instances … In other words, the OT Protocol of Joye only teaches a single instance of a node-specific random number.
However, Chou et al., in the analogous environment of performing oblivious transfer, teach in response to determining that … is impossible to be matched … selecting a data set that is input when … is impossible to be matched and that comprises two instances of a random number that was previously generated …; and performing oblivious transfer with a data owner using the selected data set as input for the oblivious transfer. ([pp. 3-4, Section 2.1, Figure 1] We split the presentation in two parts: first, we describe and analyze a protocol for random OT where the sender outputs n random keys and the receiver only learns one of them; then, we describe how to combine this protocol with an appropriate encryption scheme to complete the OT. We are now ready to describe our novel random OT protocol;

    PNG
    media_image2.png
    437
    925
    media_image2.png
    Greyscale

Basic Properties. The key k i j is computed by hashing x iyB + (c i − j)T and therefore at the end of the protocol k i R = k i c i if both parties are honest. … From Random OT to standard OT. We start by adding a transfer phase to the protocol, where the sender sends the encryption of his messages to the receiver., wherein, as a prelude to performing conventional OT, a random OT protocol is performed to determine random encryption keys that are in common for both the sender and the receiver in which the sender computes a random number y that is used to first compute S (from a group basepoint) and then again used to compute T from that S (thereby forming T=yyB) and then, for the key derivation, conditioning that random number on j from the operation jT (which is an index that runs through the number of elements in the 1 of N standard OT protocol to follow) such that the key which is thereby communicated to the receiver consists of 2 instances of the same random number that is inherently distinct for each indexed element in the OT protocol and wherein at the end of this (standard OT) procedure, the key is used to decrypt the target index to  the value of interest (i.e., that is matched) for the receiver while all other values decrypt to  a random number (related to the encryption key with the two instances of the identical random number).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou to select a data set that is input into an OT protocol that comprises two node-specific instances of a random number that was previously generated for each decision element in the OT protocol and performing oblivious transfer using that data set.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of a practical oblivious transfer protocol by using a random OT to formulate element-specific encryption keys before implementing the standard OT protocol (Chou, [Abstract, pp. 9-10, Section 5, Table 4]).

In regard to claim 3, the rejection of claim 2 is incorporated and Joye further teaches further comprising generating a random number for each leaf node in the decision forest.  ([pp. 257-258, Section A, Figure 6] Let G = g be a group of order q, in which the Diffie-Hellman assumption holds. Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq. The sender’s public key is (g, y,K1,...,KN−1) and the secret key is x. The sender pre-computes Si … for 1 <=i<= N − 1. The sender’s input is a set of N bit-strings σ0,...,σN−1 ∈ {0, 1}t ., wherein random number is associated with each leaf node in a decision tree on the basis of the determination of a leaf-node specific public key over the N leaf nodes formed from a set of N  random numbers (x and the N-1 values {K_1 …K_N-1} drawn from the group G) and wherein as noted the protocol for performing each decision tree evaluation is the same for each tree in the forest.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou for the same reasons as pointed out for claim 2.

In regard to claim 4, the rejection of claim 2 is incorporated and Joye further teaches comprising encrypting a leaf value associated with the particular leaf node using a random number. ([pp. 257-258, Section A, Figure 6] Let G = g be a group of order q, in which the Diffie-Hellman assumption holds. Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq. The sender’s public key is (g, y,K1,...,KN−1) and the secret key is x. The sender pre-computes Si … for 1 <=i<= N − 1. The sender’s input is a set of N bit-strings σ0,...,σN−1 ∈ {0, 1}t …. Next, he chooses a nonce R and encrypts each string σi as ci = H (pki)x, R, i ⊕ σi, for 0  i  N − 1., wherein each of the 2^d values of the leaf nodes is encrypted according to a random number uniquely associated with that node and used to form the key for that node (i.e., based on x and Si).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou for the same reasons as pointed out for claim 2.

In regard to claim 5, the rejection of claim 2 is incorporated and Joye further teaches wherein a random number of the particular leaf node is used for each … random … of the data set. ([pp. 257-258, Section A, Figure 6] Let G = g be a group of order q, in which the Diffie-Hellman assumption holds. Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq. The sender’s public key is (g, y,K1,...,KN−1) and the secret key is x. The sender pre-computes Si … for 1 <=i<= N − 1. The sender’s input is a set of N bit-strings σ0,...,σN−1 ∈ {0, 1}t …. Next, he chooses a nonce R and encrypts each string σi as ci = H (pki)x, R, i ⊕ σi, for 0  i  N − 1., wherein each of the 2^d values of the leaf nodes is encrypted according to a random number uniquely associated with that node and used to form the key for that node (i.e., based on x and Si).
However, Joye does not explicitly teach … of the two identical random numbers. Joye does not disclose the use of two instances of the same random number in a data set used to communicate node values from the model owner to the data owner.
However, Chou et al., in the analogous environment of performing oblivious transfer, teach wherein a random number of the particular leaf node is used for each of the two identical random numbers of the data set. ([pp. 3-4, Section 2.1, Figure 1] We split the presentation in two parts: first, we describe and analyze a protocol for random OT where the sender outputs n random keys and the receiver only learns one of them; then, we describe how to combine this protocol with an appropriate encryption scheme to complete the OT. We are now ready to describe our novel random OT protocol;

    PNG
    media_image3.png
    437
    925
    media_image3.png
    Greyscale

Basic Properties. The key k i j is computed by hashing x iyB + (c i − j)T and therefore at the end of the protocol k i R = k i c i if both parties are honest. … From Random OT to standard OT. We start by adding a transfer phase to the protocol, where the sender sends the encryption of his messages to the receiver., wherein, as a prelude to performing conventional OT, a random OT protocol is performed to determine random encryption keys that are in common for both the sender and the receiver in which the sender computes a random number y that is used to first compute S (from a group basepoint) and then again used to compute T from that S (thereby forming T=yyB) and then, for the key derivation, conditioning that random number on j from the operation jT (which is an index that runs through the number of elements in the 1 of N standard OT protocol to follow) such that the key which is thereby communicated to the receiver consists of 2 instances of the same random number that is inherently distinct for each indexed element in the OT protocol and wherein at the end of this (standard OT) procedure, the key is used to decrypt the target index to  the value of interest (i.e., that is matched) for the receiver while all other values decrypt to  a random number (related to the encryption key with the two instances of the identical random number).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou to select a data set that is input into an OT protocol that comprises two node-specific instances of a random number that was previously generated for each decision element (including any that are impossibly matched) in the OT protocol and performing oblivious transfer using that data set.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of a practical oblivious transfer protocol by using a random OT to formulate element-specific encryption keys before implementing the standard OT protocol (Chou, [Abstract, pp. 9-10, Section 5, Table 4]).

In regard to claim 6, the rejection of claim 2 is incorporated and Joye further teaches comprising transmitting a leaf value associated with the particular leaf node to the data owner. ([Figure 6], wherein, as shown in step 3 of Figure 6, the server (model owner) transmits a leaf value to the data owner (both in the sense of an encrypted value but also effectively in the form of a discernible value based on the decryption process in the OT protocol.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou for the same reasons as pointed out for claim 2.

In regard to claim 8, Joye teaches A computer-implemented system, comprising one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising: determining that a particular leaf node in a decision forest that includes at least one decision tree is not likely matched, ([p. 244, Section 1, p. 250, Section 4.1, p. 252, Section 4.2, p. 256, Section 5.3, Figure 1, Figure 5, Figure 6, Table 1] The secure evaluation of decision trees involves two parties. A server possesses a decision-tree model and a client wishes to evaluate the model. This is a typical setting in a cloud-based query system, where the service provider has a model which was trained by integrating the data of thousands of users and the client wants to learn the output of the model for her input data., There are two parties involved: a client and a server. The client has a private feature vector x = (x1, x2,...,xn) ∈ Zn and the server possesses a decision tree model T: Zn → Z. At the end of protocol, the client obtains the value zr := T(x) and learns nothing else; the server learns nothing. In a binary tree, each internal node ν() k (with 0  k  ) at level in the tree is associated with a Boolean function <equation 1>, Specifically, if b0 = 0, the server knows that the client possesses the correct result of the comparison; i.e., b 0 = β0. If b0 = 1, the server knows that the client possesses the flipped result…. The same process is iterated for = 2,...,d − 1. Each time b = 1, the server switches all subtrees of T∗ at level and calls T∗ the so-obtained tree. – At this stage the client knows (b 0,...,b d−1)2, which is the index of the leaf node containing the result in the permuted tree T∗., As in [34], our main construction extend to the evaluation of random forests. Introduced by Ho [15], the random forest improves the quality of the classification task by combining the results of a multitude of decision trees. A random forest F can be defined as an ensemble of decision trees, F = {Ti}i. Its output is computed by taking the majority vote; i.e., F(x) = maj{Ti(x)}i., wherein a client (data owner) and a server (model owner) perform a comparison protocol (Figure 1) at a succession of burst nodes along a decision path of a decision tree such that, in this protocol, it is determined if the attributes (data type associated with a splitting criteria) of the (encrypted) feature vector of the client matches a that burst node (i.e., depending upon the determination and decryption of the secret-share decision bit beta at each burst node in which a match is interpreted as corresponding to beta=1at a given level) such that, after the determination at a given level of the decision tree, the evaluation at the model owner proceeds according to a process applied only to the pertinent subtrees until a decision leaf node is reached but wherein, by virtue of the restriction of the evaluation of the internal burst nodes only to the decision path, it is known by the model owner that some of the leaf nodes are impossible (not likely) to be reached/matched, and wherein this framework is extended (extensible) to a random (decision) forest framework in which the output is computed as a majority vote and wherein this privacy-preserving framework is a computer implemented that resides on a system with a client and a server.) wherein the decision tree comprises at least one burst node and at least two leaf nodes; ([Figure 5], wherein a decision tree is characterized as having internal nodes (burst node) which split into two leaf nodes based upon a binary decision process at the internal node and wherein, as already noted, the decision tree topology may include random forests consisting of a set of individual decision trees across which results are aggregated.)) in response to determining that the particular leaf node is not likely matched, selecting a data set that is input when the particular leaf node is not likely matched and that comprises … random …; and performing oblivious transfer with a data owner using the selected data set as input for the oblivious transfer. [Figure 6 (Step 3), pp. 256-257, Section A]

    PNG
    media_image1.png
    85
    644
    media_image1.png
    Greyscale

Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq., wherein, once the decision path through the decision tree has been determined (i.e., in response to determining which decision nodes can be reached and which ones are impossible (not likely) to be reached), the client (model owner) prepares a data set in the form of the randomized and encrypted set of decision values z_k* (in the Naor-Pinkas OT protocol), which includes all 2^d decision node values, for input into an oblivious transfer protocol at the end of which the model owner can obtain the correct decision value z_j (but in general the data owner will have access to an encrypted representation of all of the decision nodes including those for which it is impossible (not likely) to reach/match) such that the random number corresponding to each given node is contained in the set of N-1 random numbers K_i drawn from the group G and the random integer x drawn from Z_q.)
However, Joye does not explicitly disclose …two identical random numbers  … In other words, the OT Protocol of Joye only teaches a single instance of a node-specific random number.
However, Chou et al., in the analogous environment of performing oblivious transfer, teach in response to determining that the … is not likely matched, selecting a data set that is input when … is not likely matched and that comprises two identical random numbers; and performing oblivious transfer with a data owner using the selected data set as input for the oblivious transfer. ([pp. 3-4, Section 2.1, Figure 1] We split the presentation in two parts: first, we describe and analyze a protocol for random OT where the sender outputs n random keys and the receiver only learns one of them; then, we describe how to combine this protocol with an appropriate encryption scheme to complete the OT. We are now ready to describe our novel random OT protocol;

    PNG
    media_image3.png
    437
    925
    media_image3.png
    Greyscale

Basic Properties. The key k i j is computed by hashing x iyB + (c i − j)T and therefore at the end of the protocol k i R = k i c i if both parties are honest. … From Random OT to standard OT. We start by adding a transfer phase to the protocol, where the sender sends the encryption of his messages to the receiver., wherein, as a prelude to performing conventional OT, a random OT protocol is performed to determine random encryption keys that are in common for both the sender and the receiver in which the sender computes a random number y that is used to first compute S (from a group basepoint) and then again used to compute T from that S (thereby forming T=yyB) and then, for the key derivation, conditioning that random number on j from the operation jT (which is an index that runs through the number of elements in the 1 of N standard OT protocol to follow) such that the key which is thereby communicated to the receiver consists of 2 instances of the same random number that is inherently distinct for each indexed element in the OT protocol and wherein at the end of this (standard OT) procedure, the key is used to decrypt the target index to  the value of interest (i.e., that is matched) for the receiver while all other values decrypt to  a random number (related to the encryption key with the two instances of the identical random number).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou to select a data set that is input into an OT protocol that comprises two node-specific instances of a random number that was previously generated for each decision element (including any that are not likely matched) in the OT protocol and performing oblivious transfer using that data set.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of a practical oblivious transfer protocol by using a random OT to formulate element-specific encryption keys before implementing the standard OT protocol (Chou, [Abstract, pp. 9-10, Section 5, Table 4]).

In regard to claim 9, the rejection of claim 8 is incorporated and Joye further teaches further comprising generating a random number for each leaf node in the decision forest.  ([pp. 257-258, Section A, Figure 6] Let G = g be a group of order q, in which the Diffie-Hellman assumption holds. Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq. The sender’s public key is (g, y,K1,...,KN−1) and the secret key is x. The sender pre-computes Si … for 1 <=i<= N − 1. The sender’s input is a set of N bit-strings σ0,...,σN−1 ∈ {0, 1}t ., wherein random number is associated with each leaf node in a decision tree on the basis of the determination of a leaf-node specific public key over the N leaf nodes formed from a set of N  random numbers (x and the N-1 values {K_1 …K_N-1} drawn from the group G) and wherein as noted the protocol for performing each decision tree evaluation is the same for each tree in the forest.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou for the same reasons as pointed out for claim 8.

In regard to claim 10, the rejection of claim 8 is incorporated and Joye further teaches comprising encrypting a leaf value associated with the particular leaf node using a random number. ([pp. 257-258, Section A, Figure 6] Let G = g be a group of order q, in which the Diffie-Hellman assumption holds. Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq. The sender’s public key is (g, y,K1,...,KN−1) and the secret key is x. The sender pre-computes Si … for 1 <=i<= N − 1. The sender’s input is a set of N bit-strings σ0,...,σN−1 ∈ {0, 1}t …. Next, he chooses a nonce R and encrypts each string σi as ci = H (pki)x, R, i ⊕ σi, for 0  i  N − 1., wherein each of the 2^d values of the leaf nodes is encrypted according to a random number uniquely associated with that node and used to form the key for that node (i.e., based on x and Si).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou for the same reasons as pointed out for claim 8.

In regard to claim 11, the rejection of claim 8 is incorporated and Joye further teaches wherein a random number of the particular leaf node is used for each … random … of the data set. ([pp. 257-258, Section A, Figure 6] Let G = g be a group of order q, in which the Diffie-Hellman assumption holds. Let also a cryptographic hash function H mapping to {0, 1}t , modeled as a random oracle. The sender selects at random K1,...,KN−1 ∈ G and computes y = gx for some random integer x ∈ Zq. The sender’s public key is (g, y,K1,...,KN−1) and the secret key is x. The sender pre-computes Si … for 1 <=i<= N − 1. The sender’s input is a set of N bit-strings σ0,...,σN−1 ∈ {0, 1}t …. Next, he chooses a nonce R and encrypts each string σi as ci = H (pki)x, R, i ⊕ σi, for 0  i  N − 1., wherein each of the 2^d values of the leaf nodes is encrypted according to a random number uniquely associated with that node and used to form the key for that node (i.e., based on x and Si).
However, Joye does not explicitly teach … of the two identical random numbers. Joye does not disclose the use of two instances of the same random number in a data set used to communicate node values from the model owner to the data owner.
However, Chou et al., in the analogous environment of performing oblivious transfer, teach wherein a random number of the particular leaf node is used for each of the two identical random numbers of the data set. ([pp. 3-4, Section 2.1, Figure 1] We split the presentation in two parts: first, we describe and analyze a protocol for random OT where the sender outputs n random keys and the receiver only learns one of them; then, we describe how to combine this protocol with an appropriate encryption scheme to complete the OT. We are now ready to describe our novel random OT protocol;

    PNG
    media_image3.png
    437
    925
    media_image3.png
    Greyscale

Basic Properties. The key k i j is computed by hashing x iyB + (c i − j)T and therefore at the end of the protocol k i R = k i c i if both parties are honest. … From Random OT to standard OT. We start by adding a transfer phase to the protocol, where the sender sends the encryption of his messages to the receiver., wherein, as a prelude to performing conventional OT, a random OT protocol is performed to determine random encryption keys that are in common for both the sender and the receiver in which the sender computes a random number y that is used to first compute S (from a group basepoint) and then again used to compute T from that S (thereby forming T=yyB) and then, for the key derivation, conditioning that random number on j from the operation jT (which is an index that runs through the number of elements in the 1 of N standard OT protocol to follow) such that the key which is thereby communicated to the receiver consists of 2 instances of the same random number that is inherently distinct for each indexed element in the OT protocol and wherein at the end of this (standard OT) procedure, the key is used to decrypt the target index to  the value of interest for the receiver while all other values decrypt to  a random number (related to the encryption key with the two instances of the identical random number).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou to select a data set that is input into an OT protocol that comprises two node-specific instances of a random number that was previously generated for each decision element (including any that are impossibly matched) in the OT protocol and performing oblivious transfer using that data set.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of a practical oblivious transfer protocol by using a random OT to formulate element-specific encryption keys before implementing the standard OT protocol (Chou, [Abstract, pp. 9-10, Section 5, Table 4]).

In regard to claim 12, the rejection of claim 8 is incorporated and Joye further teaches comprising transmitting a leaf value associated with the particular leaf node to the data owner. ([Figure 6], wherein, as shown in step 3 of Figure 6, the server (model owner) transmits a leaf value to the data owner (both in the sense of an encrypted value but also effectively in the form of a discernible value based on the decryption process in the OT protocol.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye to incorporate the teachings of Chou for the same reasons as pointed out for claim 8.

Claim 14 is also rejected because it is just a computer readable memory implementation of the same subject matter of claim 8 which can be found in Joye and Chou. 

Claim 15/14 is also rejected because it is just a computer readable memory implementation of the same subject matter of claim 9/8 which can be found in Joye and Chou.

Claim 16/14 is also rejected because it is just a computer readable memory implementation of the same subject matter of claim 10/8 which can be found in Joye and Chou.

Claim 17/14 is also rejected because it is just a computer readable memory implementation of the same subject matter of claim 11/8 which can be found in Joye and Chou.

Claim 18/14 is also rejected because it is just a system implementation of the same subject matter of claim 12/8 which can be found in Joye and Chou.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joye, in view of Chou, and in further view of Fritchman et al. (“Privacy-Preserving Scoring of Tree Ensembles: A Novel Framework for AI in Healthcare”, 2018 IEEE International Conference on Big Data, 2018, pp. 2413-2422), hereinafter referred to as Fritchman.

In regard to claim 7, the rejection of claim 2 is incorporated and Joye and Choi do not further teach selecting, from the decision forest, a particular decision tree whose burst nodes are associated with service data as a target decision tree. Joye does not provide details on the selection of decision trees (he merely indicates the application to an ensemble of trees in the random forest). Choi does not discuss decision trees per se. 
However, Fritchman, in the analogous art of implementing privacy-preserving decision trees in random/decision forests teaches selecting, from the decision forest, a particular decision tree whose burst nodes are associated with service data as a target decision tree.([ p. 2418, Section IIID, p. 2419, Section IVB, p. 2420, Section IVC, Figure 3], We assume that Alice has an ensemble of decision trees D1, D2, . . . , Dm, each with an associated confidence factor or weight α1, α2, . . . , αm, and Bob wants to classify his input x = (x1, . . . , xn) with this ensemble. For each tree Dj individually, the inference algorithm produces a class distribution vector [pDj (c1), pDj (c2), . . . , pDj (ck)] in which pDj (ci) is the probability that x belongs to class ci according to decision tree Dj . To obtain a final classification result, these intermediate results are aggregated as follows: <equation 1> The full description of protocol πT E is in Figure 3. The security of protocol πT E follows from the UCsecurity of the building blocks using the UC composition theorem., As part of our deployment framework we created a capability that allows us to accept any tree-based classifier into the encrypted model bank of the privacy-preserving model execution environment at KenSci…. Decision trees, random forests and boosted decision tree models are all stored as a TreeModel data structure, represented as a dictionary, and saved as a JSON string…. Features: A list of the feature names for each node in the tree, in level-order. For the tree in Figure 1, this list is [x2, x3, x1, x1, x2, x4, x3]., 1) Requested model and data are piped into the ClientSide secure multiparty computation DT/RF/ADA evaluator as a json string in the following format: {“cmd” : “score”, “modelN ame” : “name”, “modelID” : “id”, “data” : {“feature1” : value1, . . . , “featuren” : valuen}}. The model name and id are model identifiers used to identify exactly which type of model the client is requesting., wherein the model owner selects a set of trees from a data base based on the set of features (service data) supplied by the data owner (i.e., the tree model, including its topology/burst nodes is commensurate with the form of the features of the service data) and also selects the individual set of trees in this set to be processed (based on an indexing of the trees as sown in Figure 3).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye and Chou to incorporate the teachings of Fritchman to select, from the decision forest, a particular decision tree whose burst nodes are associated with service data as a target decision tree to select a data.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve practical and efficient evaluation of decision tree ensemble (random forests) classification in a privacy preserving framework in a deployment framework having multiple tree models that are available for potential use in the decision tree ensemble (Fritchman, [Abstract, p. 2421, Section VI, Table 1]).

In regard to claim 13, the rejection of claim 8 is incorporated and Joye and Choi do not further teach selecting, from the decision forest, a particular decision tree whose burst nodes are associated with service data as a target decision tree. Joye does not provide details on the selection of decision trees (he merely indicates the application to an ensemble of trees in the random forest). Choi does not discuss decision trees per se. 
However, Fritchman, in the analogous art of implementing privacy-preserving decision trees in random/decision forests teaches selecting, from the decision forest, a particular decision tree whose burst nodes are associated with service data as a target decision tree.([ p. 2418, Section IIID, p. 2419, Section IVB, p. 2420, Section IVC, Figure 3], We assume that Alice has an ensemble of decision trees D1, D2, . . . , Dm, each with an associated confidence factor or weight α1, α2, . . . , αm, and Bob wants to classify his input x = (x1, . . . , xn) with this ensemble. For each tree Dj individually, the inference algorithm produces a class distribution vector [pDj (c1), pDj (c2), . . . , pDj (ck)] in which pDj (ci) is the probability that x belongs to class ci according to decision tree Dj . To obtain a final classification result, these intermediate results are aggregated as follows: <equation 1> The full description of protocol πT E is in Figure 3. The security of protocol πT E follows from the UCsecurity of the building blocks using the UC composition theorem., As part of our deployment framework we created a capability that allows us to accept any tree-based classifier into the encrypted model bank of the privacy-preserving model execution environment at KenSci…. Decision trees, random forests and boosted decision tree models are all stored as a TreeModel data structure, represented as a dictionary, and saved as a JSON string…. Features: A list of the feature names for each node in the tree, in level-order. For the tree in Figure 1, this list is [x2, x3, x1, x1, x2, x4, x3]., 1) Requested model and data are piped into the ClientSide secure multiparty computation DT/RF/ADA evaluator as a json string in the following format: {“cmd” : “score”, “modelN ame” : “name”, “modelID” : “id”, “data” : {“feature1” : value1, . . . , “featuren” : valuen}}. The model name and id are model identifiers used to identify exactly which type of model the client is requesting., wherein the model owner selects a set of trees from a data base based on the set of features (service data) supplied by the data owner (i.e., the tree model, including its topology/burst nodes is commensurate with the form of the features of the service data) and also selects the individual set of trees in this set to be processed (based on an indexing of the trees as sown in Figure 3).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joye and Chou to incorporate the teachings of Fritchman to select, from the decision forest, a particular decision tree whose burst nodes are associated with service data as a target decision tree to select a data.  The modification would have been obvious because one of ordinary skill would have been motivated to achieve practical and efficient evaluation of decision tree ensemble (random forests) classification in a privacy preserving framework in a deployment framework having multiple tree models that are available for potential use in the decision tree ensemble (Fritchman, [Abstract, p. 2421, Section VI, Table 1]).

Claim 19/14 is also rejected because it is just a system implementation of the same subject matter of claim 13/8 which can be found in Joye, Chou, and Fritchman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alexander Wood (“Private-Key Fully Homomorphic Encryption for Private Classification of Medical Data”, PhD Thesis, The Graduate Center, City University of New York, 2018, pp. 1-145) teaches the application of Chou’s OT technique (2 identical random numbers) to privacy-preserving decision tree evaluation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124